UNPUBLISHED

UNITED STATES COURT OF APPEALS
               FOR THE FOURTH CIRCUIT


ROGER L. FRENCH,                          
                   Plaintiff-Appellant,
                v.                              No. 02-1048
THE CHOSIN FEW, INCORPORATED,
               Defendant-Appellee.
                                          
           Appeal from the United States District Court
     for the Western District of North Carolina, at Asheville.
               Lacy H. Thornburg, District Judge.
                        (CA-00-294-1-T)

                     Submitted: March 27, 2003

                       Decided: April 22, 2003

      Before WILKINS, Chief Judge, and WILKINSON and
                   KING, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                              COUNSEL

Roger L. French, LAW OFFICES OF ROGER L. FRENCH, Boston,
Massachusetts, for Appellant. Gary L. Beaver, ADAMS, KLEEM-
EIER, HAGAN, HANNAH & FOUTS, Greensboro, North Carolina,
for Appellee.
2                     FRENCH v. THE CHOSIN FEW
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                              OPINION

PER CURIAM:

  Roger L. French appeals from the final judgment of the District
Court for the Western District of North Carolina dismissing his claims
brought under Massachusetts contract law.

   French’s action was filed in Massachusetts state court, removed to
the federal district court in Massachusetts, and transferred to the
United States District Court for the Western District of North Caro-
lina. On appeal, French first claims that Appellee, The Chosin Few
(hereinafter "CFI"), improperly removed his complaint to the district
court in Massachusetts under 28 U.S.C. § 1441 (2000), and accord-
ingly, that district court erred by denying French’s motion to remand.
We are without jurisdiction to review this claim of error. See Preston
Corp. v. Raese, 335 F.2d 827, 828 (4th Cir. 1964) (holding that court
of appeals has no authority to entertain appeal from order entered by
district court not within territorial jurisdiction of court of appeals).
Moreover, finding that it would not be in the interest of justice, we
decline to transfer this claim to the United States Court of Appeals for
the First Circuit pursuant to 28 U.S.C. § 1631 (2000).

   French next claims that the district court erred in awarding sum-
mary judgment against him on his claim for breach of contract. We
review this claim de novo. Higgins v. E.I. DuPont de Nemours & Co.,
863 F.2d 1162, 1167 (4th Cir. 1988). As noted by the district court,
a reading of the 1997 resolutions passed by the members of CFI in
Reno, Nevada, provides no support for French’s claim that he was
retained with actual authority of CFI. Likewise, we agree that French
could not have reasonably relied on any semblance of apparent
authority. See Kelly v. Citizens Fin. Co. of Lowell, 28 N.E. 2d 1005,
1006 (Mass. 1940). Accordingly, we deny relief on this claim.

  French next claims that the district court erred in awarding sum-
mary judgment against him as to his claim under a theory of quantum
                      FRENCH v. THE CHOSIN FEW                         3
meruit or quasi-contract. Underlying the basis of any meritorious
quantum meruit claim is the theory that one party has been unjustly
enriched. See Salamon v. Terra, 477 N.E.2d 1029, 1031 (Mass. 1985).
Because we agree with the district court’s conclusion that CFI
received no benefit from French’s services, there has been no unjust
enrichment. Accordingly, this claim is meritless.

   French’s final claim is that the district court erred when it denied
his claim under the Massachusetts consumer protection law. See
Mass. Gen. Laws ch. 93A. Because this claim was dismissed pursuant
to a motion under Fed. R. Civ. P. 12(b)(6), it is also reviewed de
novo. Mylan Labs. v. Matkari, 7 F.3d 1130, 1134 (4th Cir. 1993). To
make out a claim under the consumer protection law, a plaintiff must
show that: (1) defendant’s conduct fell within some established con-
cept of unfairness; (2) the conduct must be unethical or unscrupulous;
and (3) it must cause substantial injury to a consumer or another busi-
nessperson. See PMP Assocs. v. Globe Newspaper, Co., 321 N.E.2d
915 (Mass. 1975). A good faith dispute as to whether money is owed
is not actionable under that statute. See Duclersaint v. Fed. Nat.
Mortg. Ass’n, 696 N.E.2d 536, 540 (Mass. 1998). French has not
alleged any actions by CFI that amount to unethical or unscrupulous
conduct. Accordingly, we find that the district court did not err in dis-
missing French’s claim under the consumer protection law.

   We affirm the judgment of the district court. We deny CFI’s
motions to file an addendum to the joint appendix and for costs asso-
ciated with a previously filed supplemental joint appendix. We grant
CFI’s motion to decide the case without oral argument because the
facts and legal contentions are adequately presented in the materials
before the court and argument would not aid the decisional process.

                                                            AFFIRMED